Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-10 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to this claim (lines 3 and 4), the ventilation orifice is taught as opening or “connecting” to the vent (in claim 1 and in the disclosure).  Therefore, it unclear how the ventilation orifice prevents a liquid from passing through the ventilation orifice and into the “cavity” of the vent system.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1-4 and 6-10 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Bain, Jr et al. (4,748,755).
          Bain, Jr. et al. teach an iron including a case having a heel portion 66 (figure 4, for example) provided for resting the iron on it while it is replenished with water.  The iron includes an internal reservoir 58 and a fill opening 72 towards the front surface of the iron and a fill opening cover or cap 76 for covering the fill opening.  The cover is hinged and is movable from an open position to a closed position (figure 1, for example).   A tubular seal 420 and 74c is provided mounted to the cover and extending towards the reservoir.  A vent system 424, 422 is provided in the cover for venting or stabilizing the pressure within the iron to an outside of the iron, when the cover is in the closed position (figure 4, for example)  the seal includes a barrier portion 74e which extends towards the reservoir and seals the cover, via seal part 74c.  The portion that .   
ALLOWABLE SUBJECT MATTER
 Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Flowers and Finlayson et al. illustrate steam irons inkling seals for sealing the fill openings.  Li illustrates a fill opening including a vent tube there through.  Scheneke illustrates a movable fill opening cover with vents and a ventilation aperture adjacent the cover. Nakao illustrates a vent in the vent opening cover.  Kueser .  
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732